department of the treasury internal_revenue_service washington d c l2 y fe o date s i n s i n s i n s i n xkxkxxkxxxkxkxkkkkkkk xxxxxkxkxxxkxkkxkkxkkkxkkxkkkk xxxxxxkxxkxkxkxkkxkkxxkkkk xxxkxkkkkxkkkkkkkxkkkkxkk kkk contact person xxxkxxxxkxxkxkxxxkxkxkk id number xxxxxxxxkx telephone number xxkxkxkkxkxxkxxxkkkk t dollar_figure employer_identification_number xxxxxxxxxxx legend y xxxxxxxkxxxxxxxkxxxkxkxkxkkxkxkxkxkxkkkkk u xxxxxxxxxxx v xxxxxxxxxkxxxxkxkxkxkxkkkxkxkrkkkxkxk dear applicant this refers to your letter dated september as supplemented by correspondence dated date in which you and y request certain rulings in connection with a proposed transaction under sec_507 sec_4941 sec_4942 and sec_4945 of the internal_revenue_code more specifically you and y requested us to rule that the transfer by operation of law of the assets of y to you pursuant to the merger constitutes a transfer of assets described in sec_507 of the code and will not result in termination of y's status as a private_foundation under sec_507 of the code that neither the transfer by operation of law of the assets of y to you pursuant to the merger nor any subsequent notice of termination will result in the imposition of the termination_tax under sec_507 of the code that because you and y are effectively controlled by the same persons you will be treated as if you were y for purposes of chapter sec_507 and sec_509 of the code that you will succeed to the aggregate tax_benefit of y that as a result of the proposed merger you will succeed to the excess qualifying distributions carryover of y as of date that the contemplated transaction will not constitute an act of self-dealing and therefore will not result in the imposition of tax under sec_4941 of the code that the proposed transfer by operation of law of assets to you pursuant to the merger will not subject y to any_tax under sec_4942 of the code for a failure to distribute income that y will not be required to comply with the record keeping requirements of sec_4942 of the code with respect to the transfer of assets to you pursuant to’ the merger 60s xxxxxxxxxxkxkkxkkk after the transfer by operation of law of all of its assets that the contemplated transaction will not be a taxable_expenditure under sec_4945 of the code and therefore will not subject y to tax under sec_4945 of the code nor will y be required to exercise expenditure_responsibility over the assets transferred to you facts you were incorporated as a non-profit corporation and received a determination_letter from the service recognizing you as exempt from federal_income_tax under sec_501 of the code y was incorporated and received a determination_letter recognizing it as exempt from federal_income_tax under sec_501 of the code both you and y have been classified as private_foundations u a corporation was your founder and is a substantial_contributor to you v a corporation was the founder of and a substantial_contributor to y u and v merged with u being the surviving corporation thus u is a disqualified_person with respect to both you and y your president is aiso the president of y your secretary is also the secretary of y currently all three of y's directors serve on your seven member board_of directors your board_of directors and y's board_of directors approved a plan of merger under which it was agreed that you and y would merge with you being the surviving foundation your board_of directors and y's board_of directors concluded that the proposed merger would eliminate needless extra expenses associated with the operation of two foundations upon the merger y's separate corporate existence would cease with you being the surviving foundation all rights privileges immunities powers franchises and authority of y would cease all of y's assets and liabilities would vest in you by operation of law without further act or deed the merger agreement provides that the merger is to become effective as of a particular date as of that date y's separate corporate existence will cease and all of y's assets and property shall vest in you by operation of law represents that it intends to make sufficient qualifying distributions in to satisfy the distribution_requirements imposed by sec_4942 of the code y represents that it has no outstanding expenditure_responsibility grants under sec_4945 of the code y will notify the service of its intent to terminate within the meaning of sec_507 of the code at least one day after all of its assets have been transferred to you y represents that upon the transfer of its assets to you and its subsequent dissolution and liquidation it will notify the internal_revenue_service of such termination liquidation and transfer you will assume liability for any excise_tax owed by y on its investment_income for the year of the distribution and any subsequent year also y will not treat any amount of the transferred assets as a qualifying_distribution under code sec_4942 you and represent that neither of you has committed any willful repeated acts giving rise to liability under chapter of the code law and rationale e xxxxxxxxkxkxkxxkxkxakkk a ruling and ruling sec_507 of the code provides that a sec_501 exempt organization's classification as a private_foundation may be terminated in the ways described respectively in sec_507 a b a and b b sec_507 also concerns under sec_507 the transfer of assets by one private_foundation to another private_foundation sec_507 of the code provides that in the transfer of assets by one private_foundation to one or more other private_foundations as part of a reorganization the transferee private_foundation shall not be treated as a newly created organization sec_507 of the code imposes on each organization referred to in sec_507 a a tax equal to the lower_of the amount which the foundation substantiates by adequate_records as the aggregate tax_benefit resulting from the sec_501 status of the foundation or the value of the net assets of such foundation sec_1_507-1 of the income_tax regulations provides in part that a private_foundation that wishes to terminate its private_foundation_status must submit a statement to the district_director of its intent to terminate its private_foundation_status and that such statement must set forth in detail the computation and amount of tax imposed under sec_507 sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization merger or liquidation sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code will not constitute a termination of the transferor's private_foundation_status sec_1_507-4 of the regulations provides that with exceptions not involved here the tax on termination of private_foundation_status imposed by sec_507 of the code does not apply to a sec_507 transfer of assets your board_of directors and y's board_of directors concluded that the proposed merger wouid eliminate needless extra expenses associated with the operation of two foundations the transfers of assets from y to you will be a transfer of assets described in sec_507 of the code because the transfer of funds will be from one private_foundation to another pursuant to a merger as stated in sec_1_507-3 of the regulations under sec_1_507-3 there is no private_foundation termination_tax in the case of sec_507 transfers from one private_foundation to one or more other private_foundations if y subsequent to the merger files a voluntary notice of intent to terminate its private_foundation_status pursuant to sec_507 such filing will not result in any termination_tax under sec_507 because the value of y's assets at that time will be zero b ruling ruling and ruling sec_1_507-3 of the regulations provides that in the transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization merger or liquidation the xxxxxkxkxxkxkxkxkxxaxkkk me transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 i of the regulations provides that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization such amount shall be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined as of the time of the transfer sec_1 a -3 a iii of the regulations example provides that pursuant to a transfer described in sec_507 f a private_foundation transfers to g a private_foundation all of its assets which have a fair_market_value of dollar_figure immediately before the transfer f's aggregate tax_benefit was dollar_figure and g's aggregate tax_benefit was dollar_figure after the transfer g's aggregate tax_benefit is dollar_figure dollar_figure0 dollar_figure sec_1 a -3 a of the regulations provides that certain tax provisions listed therein will carry over to a transferee private_foundation that is given a code sec_507 transfer of assets from a transferor private_foundation sec_1_507-3 i of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor il sec_1_507-3 a iii of the regulations example describes a situation where the trustees of x charitable_trust a private_foundation formed y charitable corporation also a private_foundation in order to facilitate the conduct of their activities the trustees of x are also the directors of y y has the same charitable purpose as x all of the assets of x are transferred to y and y continues to carry on x's charitable activities under such circumstances y shall be treated as if it were x for purposes of subdivision i of this subparagraph thus for example y will be permitted to take advantage of any special rules or savings provisions with respect to chapter to the same extent as x could have if x continued in existence you and y are effectively controlled by the same individuals within the meaning of sec_1_482-1 of the regulations the carryover provisions for a code sec_507 transfer will be applicable similar to sec_1_507-3 example all of y's aggregate tax_benefit as defined in sec_507 of the code will be carried over to you including y's excess qualifying_distribution carryover for the year in addition under sec_1_507-3 through any other applicable carryover provisions will be applicable to you the private_foundation transferee c ruling sec_4941 of the code imposes a tax upon any act of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 xxxkxxkxxkxkxkxxkkxxxx sec_53_4946-1 of the regulations provide that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 there will be no acts of self-dealing under sec_4941 of the code the transfers of assets are not acts of self-dealing because they are transfers of funds for exempt purposes to another sec_501 organization and even if controlled by the same persons the transferee is not considered a disqualified_person pursuant to sec_53_4946-1 of the regulations d ruling and ruling sec_4942 of the code requires that a private_foundation make qualifying distributions as defined in sec_4942 in amount equal to its distributable_amount as defined in sec_4942 sec_4942 of the code indicates in pertinent part that a private_foundation does not make any qualifying_distribution under sec_4942 where the contribution is either to another organization that is controlled by the transferor or by one or more of the transferor's disqualified persons or ii to any private_foundation that is not an operating_foundation under sec_4942 unless the requirements of sec_4942 are met i sec_4942 of the code requires that a private_foundation in order to have a qualifying_distribution for its grant to another private_foundation have adequate_records to show that the transferee private_foundation in fact makes a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 that transferee's qualifying_distribution must be expended before the close of the transferee's first taxable_year after the transferee’s taxable_year in which the transfer was received sec_1 a -3 a of the regulations provides that except as provided in subparagraph of this paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the record keeping requirements of sec_4942 shall not apply during any period in which it has no assets such requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets sec_1_507-3 ii of the regulations provides that subdivision i of this subparagraph shall not apply to the requirements under sec_6033 sec_6056 and sec_6104 which must be complied with by the transferor private_foundation nor to the requirement under sec_6043 that the transferor file a return with respect to its liquidation dissolution or termination under sec_1_507-3 of the regulations even if a transferor transfers all of its assets to other private_foundations the transferor's obligation to expend for exempt purposes as required by sec_4942 of the code must still be met for that year y is responsible for meeting its qualifying_distribution requirements under sec_4942 of the code y represents that it will make sufficient qualifying distributions in the year to comply with the requirements of sec_4942 of the code y is subject_to the record-keeping requirements of sec_4942 of the code for the tax_year of oof xxxxxxxxkxxkxxxkxaxkk the transfer of its assets to you in the following tax_year y's separate corporate status will cease also all of y's assets will vest in you by operation of law and you will succeed to the aggregate tax_benefit of y the record-keeping requirements of sec_4942 b will not be applicable to y in the following tax_year because y will have no assets however you will continue to be subject_to the record-keeping requirements of sec_4942 e ruling sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 where the transferor private_foundation has disposed of all of its assets sec_4945 and sec_4945 of the code shall not apply to the transferor or transferee foundations with respect to any expenditure_responsibility grants made by the transferor foundation except for any information reporting requirements imposed by sec_4945 for any year in which any such transfer is made sec_4945 of the code imposes a tax upon a private foundation's making of any taxable_expenditure as defined in sec_4945 sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring proper reports from the grantee private_foundation on the grantee's uses of the grant in pertinent part sec_53_4945-5 of the regulations refers to the rules of sec_1 a of the regulations cited above sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make sec_507 transfers of its assets to organizations exempt under sec_501 of the code not excluding private_foundations without the transfers being taxable_expenditures there will be no taxable_expenditures under sec_4945 of the code sec_53_4945-5 of the regulations indicates that no tax on taxable_expenditures is involved where there is a reorganization transfer of assets under sec_507 which is the case here also y has no presently outstanding grants for which expenditure_responsibility is being exercised conclusions accordingly based upon the information furnished and assuming that you will operate in the manner represented we rule that the transfer by operation of law of the assets of y to you pursuant to the merger constitutes a transfer of assets described in sec_507 of the code and will not result in termination of y's status as a private_foundation under sec_507 of the code that neither the transfer by operation of law of the assets of y to you pursuant to the merger nor any subsequent notice of termination will result in the imposition of the termination_tax under sec_507 of the code that because you and y are effectively controlled by the same persons you will be treated as if you were y for purposes of chapter sec_507 and sec_509 of the code xxxxxxkkxkkxxkxxkkkk ov that you will succeed to the aggregate tax_benefit of y that as a result of the proposed merger you will succeed to the excess qualifying distributions carryover of y as of date that the contemplated transaction will not constitute an act of self-dealing and therefore will not result in the imposition of tax under sec_4941 of the code that the proposed transfer by operation of law of assets to you pursuant to the merger will not subject y to any_tax under sec_4942 of the code for a failure to distribute income that will not be required to comply with the record keeping requirements of sec_4942 of the code with respect to the transfer of assets to you pursuant to the merger after the transfer by operation of law of all of its assets that the contemplated transaction will not be a taxable_expenditure under sec_4945 of the code and therefore will not subject y to tax under sec_4945 of the code nor will y be required to exercise expenditure_responsibility over the assets transferred to you if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are sending a copy of this ruling letter to your attorney as you requested sincerely s robert c harper jr manager exempt_organizations technical group ol
